Gray, C. J.
The demandant might maintain his title to the demanded premises, either by an express grant, or by adverse possession, or by grant as to part and adverse possession as to the rest. His claim and possession of the whole might be adverse, although his paper title was proved to cover part only. There was therefore no error of law in the admission of evidence, or in overruling the mbtion for a new trial.
Nor can the motion in arrest of judgment be sustained. The description in the writ, to which it is admitted that the general verdict for the demandant must be applied, does not appear upon ts face to be so defective that the officer executing the writ of possession cannot readily identify the land demanded. The description which was held insufficient in Atwood v. Atwood, 22 Pick. 283, merely bounded the lot demanded on two sides on land of the tenant, and gave no other bounds or monuments whatever. *120But in the case at bar the land is clearly described by unmistakable monuments and boundaries on the west and north sides, and the remaining boundary line (the only one as to which any doubt is suggested) is described as running southerly by land of the tenants from a willow tree to the point first mentioned, which is the intersection of two streets named. Each end of this fine is thus clearly specified. And the course “ southerly ” is not necessarily due south. Garvin v. Dean, 115 Mass. 577. A much less precise description was held sufficient in Silloway v. Hale, 8 Allen, 61. See also Adams v. Frothingham, 3 Mass. 352; Riley v. Smith, 9 Allen, 370. Exceptions overruled.